Title: C. W. F. Dumas to the Commissioners, 2 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       La Haie 2e. Xbre. 1778
      
      J’ai l’honneur de vous envoyer aujourdhui la Résolution dont je vous ai tant parlé. Ce qui l’a un peu retardée, c’est mon dernier voyage à Amsterdam, un rhume fort incommode que j’en ai rapporté, et les trois copies que j’en ai fait faire, pour les envoyer successivement au Congrès. Cette Piece mériteroit bien d’être imprimée, tant en François, qu’en Anglois pour le service des Etats-Unis, à cause de l’intime connoissance qu’elle donne de l’état respectif des Finances, de la Politique, et des forces terrestres et navales de cette Republique. C’est le Parti Anglois qui intrigue, pour que la republique augmente les premieres, et continue de négliger les dernieres: s’il réussissoit, il est indubitable qu’on engageroit tout de suite la republique à prendre le parti de l’Angleterre. Jugez de là, Messieurs, de quelle importance est la fermeté de la grande ville.
      Le calme où nous sommes présentement, durera encore 10 à 12 jours, jusqu’à-ce que les Etats de la Province se rassemblent. Dieu nous envoie d’ici-là quelque grande et bonne nouvelle d’Amérique: j’en ferois plus d’un bon usage, et elle produiroit peut-être plus d’un bon effet. Le London Evening-post du 26 Nov. nous fait esperer que Clinton a été fort mal mené.
      Je suis, avec un très-grand respect, Messieurs Votre très-humble et très-obéissant serviteur
      
       Dumas
      
     